Attorney's Docket Number: 0553-1013.02
Filing Date: 1/26/2017
Claimed Domestic Priority:	7/8/2015 (14/794513 CON)
				4/26/2012 (13/456477 CON)
Claimed Foreign Priority: 	4/29/2011 (JP 2011-102547)
Applicant: Ohsawa et al. 
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-17, and 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (US 2007/0176161) in view of Shimoda et al. (US 6639250).
With regard to claim 2, Seo teaches, in Figs 1 and 8C, a light-emitting element comprising: a first substrate (600); a first metal electrode (101) over the first substrate; a conductive metal oxide layer (111B, [0217]-[0219]) over and in contact with the first metal electrode, the conductive metal oxide layer comprising indium and tin ([0217]-[0219]); an EL layer (100B, 100G, 100R) over the conductive metal oxide layer; and a second metal electrode (102) over the EL layer, wherein the EL layer comprises a first light-emitting layer (112B) and a second light-emitting layer (112R) over the first light-emitting layer, wherein the first metal electrode is configured to function as an anode ([0054]), wherein the first light-emitting layer and the second light-emitting layer are different in emission color from each other ([0042]).  
Seo does not explicitly teach that the EL layer gives an emission which covers at least two wavelengths that satisfy an equation L=nλ/2, where n is an integer.
Shimoda teaches that the EL layer gives an emission which covers at least two wavelengths that satisfy an an equation L=nλ/2, where n is an integer (column 3, line 60 – column 4, line 5) so that, “it becomes a resonating optical path length for light ejected from that light emission region (column 2, lines 45-55).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the element of Seo with the emission wavelength and optical path length configuration of Shimoda.
Seo/Shimoda do not explicitly teach an optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode is between 650 nm and 1500 nm, and that n greater than 2.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size and that the second metal electrode thickness would impact the light transmitting and electrical properties of the electrode ([0053]).
The specific claimed optical path length, absent any criticality, is only considered to be the “optimum” optical path length disclosed by Seo/Shimoda that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired luminous output efficiency, the overall device size, the light transmitting and electrical properties of the second electrode, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode of between 650 nm and 1500 nm, and a value for n greater than 2 is used, as already suggested by Seo/Shimoda.
Since the applicant has not established the criticality (see next paragraph) of the optical path length stated and since these optical path lengths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo/Shimoda.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 3, Seo teaches, in Figs 1 and 8C, that the EL layer further comprises a third light-emitting layer (112G) between the first light-emitting layer and the second light-emitting layer.
With regard to claim 4, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer are different in emission color from each other ([0042]).
With regard to claim 5, Seo teaches, in Figs 1 and 8C, that the third light-emitting layer has an emission peak at a wavelength of 495 nm to 560 nm ([0092]).
With regard to claim 6, Seo teaches, in Figs 1 and 8C, that the EL layer further comprises a charge generation layer between the first light-emitting layer and the second light-emitting layer (113B).
With regard to claim 8, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer and the second light-emitting layer overlap with the first metal electrode (see Fig 1).
With regard to claim 9, Seo teaches, in Figs 1 and 8C, a layer (111R) between the conductive metal oxide layer and the first light-emitting layer, wherein the layer comprises a material having a hole-transport property.
With regard to claim 10, Seo/Shimoda teaches most of the limitations of this claim as set forth above with regard to claim 2.
Seo/Shimoda does not explicitly teach that an optical path length 1200 nm to 1400 nm.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size.
The specific claimed optical path length, absent any criticality, is only considered to be the “optimum” optical path length disclosed by Seo/Shimoda that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired luminous output efficiency, the overall device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length of 1200 nm to 1400 nm is used, as already suggested by Seo/Shimoda.
Since the applicant has not established the criticality (see next paragraph) of the optical path length stated and since these optical path lengths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo/Shimoda.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 11, Seo teaches, in Figs 1 and 8C, a second substrate (610) over the second metal electrode, wherein a space between the second metal electrode and the second substrate is filled with a solid (753).
With regard to claim 12, Seo teaches, in Figs 1 and 8C, a lighting device comprising the light-emitting element according to claim 2 ([0001]).
With regard to claim 13, Seo teaches, in Figs 1 and 8C, a light-emitting element comprising: a first substrate (600); a first metal electrode (101) over the first substrate; a conductive metal oxide layer (111B, [0217]-[0219]) over and in contact with the first metal electrode, the conductive metal oxide layer comprising indium and tin ([0217]-[0219]); an EL layer (100B, 100G, 100R) over the conductive metal oxide layer; and a second metal electrode (102) over the EL layer, wherein the EL layer comprises a first light-emitting layer (112B) and a second light-emitting layer (112R) over the first light-emitting layer, wherein the first metal electrode is configured to function as an anode ([0054]), wherein the first light-emitting layer and the second light-emitting layer are different in emission color from each other ([0042]), wherein the first light-emitting layer has an emission peak at a wavelength of 430 nm to 495 nm ([0093]).  
Seo does not explicitly teach that the EL layer gives an emission which covers at least two wavelengths that satisfy an equation L=nλ/2, where n is an integer.
Shimoda teaches that the EL layer gives an emission which covers at least two wavelengths that satisfy an an equation L=nλ/2, where n is an integer (column 3, line 60 – column 4, line 5) so that, “it becomes a resonating optical path length for light ejected from that light emission region (column 2, lines 45-55).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the element of Seo with the emission wavelength and optical path length configuration of Shimoda.
Seo/Shimoda do not explicitly teach an optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode is between 650 nm and 1500 nm, and that n greater than 2.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size and that the second metal electrode thickness would impact the light transmitting and electrical properties of the electrode ([0053]).
The specific claimed optical path length, absent any criticality, is only considered to be the “optimum” optical path length disclosed by Seo/Shimoda that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired luminous output efficiency, the overall device size, the light transmitting and electrical properties of the second electrode, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode of between 650 nm and 1500 nm, and a value for n greater than 2 is used, as already suggested by Seo/Shimoda.
Since the applicant has not established the criticality (see next paragraph) of the optical path length stated and since these optical path lengths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo/Shimoda.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 14, Seo teaches, in Figs 1 and 8C, that the EL layer further comprises a third light-emitting layer (112G) between the first light-emitting layer and the second light-emitting layer.
With regard to claim 15, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer are different in emission color from each other ([0042]).
With regard to claim 16, Seo teaches, in Figs 1 and 8C, that the third light-emitting layer has an emission peak at a wavelength of 495 nm to 560 nm ([0092]).
With regard to claim 17, Seo teaches, in Figs 1 and 8C, that the EL layer further comprises a charge generation layer between the first light-emitting layer and the second light-emitting layer (113B).
With regard to claim 19, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer and the second light-emitting layer overlap with the first metal electrode (see Fig 1).
With regard to claim 20, Seo teaches, in Figs 1 and 8C, a layer (111R) between the conductive metal oxide layer and the first light-emitting layer, wherein the layer comprises a material having a hole-transport property.
With regard to claim 21, Seo teaches most of the limitations of this claim as set forth above with regard to claim 13.
Seo does not explicitly teach that an optical path length 1200 nm to 1400 nm.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size.
The specific claimed optical path length, absent any criticality, is only considered to be the “optimum” optical path length disclosed by Seo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired luminous output efficiency, the overall device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length of 1200 nm to 1400 nm is used, as already suggested by Seo.
Since the applicant has not established the criticality (see next paragraph) of the optical path length stated and since these optical path lengths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 22, Seo teaches, in Figs 1 and 8C, a second substrate (610) over the second metal electrode, wherein a space between the second metal electrode and the second substrate is filled with a solid (753).
With regard to claim 23, Seo teaches, in Figs 1 and 8C, a lighting device comprising the light-emitting element according to claim 13 ([0001]). 
Claims 7 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (US 2007/0176161) in view of Shimoda et al. (US 6639250) and Andriessen (US 2003/0003614).
With regard to claim 7, Seo/Shimoda discloses the claimed invention as set forth above with regard to claim 2, except for the use of Au (Seo, [0053]) instead of Ag. Andriessen teaches ([0066]) that Ag and Au are equivalent materials known in the art.  Therefore, because these thin transparent electrode materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute Ag for Au since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 18, Seo/Shimoda discloses the claimed invention as set forth above with regard to claim 2, except for the use of Au (Seo, [0053]) instead of Ag. Andriessen teaches ([0066]) that Ag and Au are equivalent materials known in the art.  Therefore, because these thin transparent electrode materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute Ag for Au since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ R GUPTA/
Primary Examiner, Art Unit 2829